 '286DECISIONS OF NATIONAL LABOR RELATIONS BOARDCotton Lumber Company, Arlington Lumber Companyand BlaineLumber CompanyandTeamsters Union,Local 413,affiliated with the International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America. Case 9-CA-5296May 1, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn February 12, 1970, Trial Examiner James F Foleyissued his Decision in the 'above-entitled proceeding,finding that Respondent had engaged in and was engagingin certain unfair labor practices and recommending thatitcease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions tothe Decision and a supporting briefPursuant to, the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and brief of the Respondent, and theentire record in the case, and hereby adopts the findings,'conclusions, and recommendations of the Trial Examin-er'ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, as modified herein, and herebyorders that Respondent, Cotton Lumber Company,Arlington Lumber Company, and Blaine Lumber Compa-ny,Columbus, Ohio, its officers, agents, successors,'Respondent'sexceptions directed to the credibility resolutions oftheTrialExaminer are without merit The Board will not overrulethe Trial Examiner's resolutions as to credibility unless a clear preponder-ance of all relevant evidence convinces us that they are incorrectOn the entire record, such a conclusion is not warranted hereinStandardDr%Wall Products, Inc .91NLRB544, enfd 188F 2d 362 (C A3)'-In agreeingwith the TrialExaminer that Augustus Daniels wasdiscriminatorily discharged on August 11,1969, and that the allegedbasisfor hisdischarge that he quit work at noon on Saturday,August9, 1969,when he was ordered to work in the afternoon,was pretextual,we are relying upon Daniels'credited testimony that he -was unableto find out on the prior Friday evening whether he was required towork the fullday on Saturday,and that his foreman,Preece, toldhim that he could leave at noon on Saturday because he did notbring his lunch'We finditunnecessary to decide,and make no determina-tion, whether Daniels had a lunchbox with him on Saturday or whethersuch lunchbox in fact contained a lunch Similarly,we find it unnecessaryto decide whetherDials,Sr , was asupervisor within the meaningof the Act and donot adopt theTrialExaminer'sfindings in thisregard -,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified.1Delete the first two sentences of paragraphs 2(a)and 2(b) and substitute the following:"(a)Offer immediate reinstatement to employeesAugustus Daniels and Albert Perry to their former jobsor, if those jobs no longer exist, to substantially equiva-lent jobs at `. ."(b) Offer immediate and full reinstatement to RobertSayre to his former job or, if that job no longer exist,to a substantially equivalent position at Respondent Cot-ton... '2Delete the last paragraph of the notice in theAppendix and substitute the following:WE WILL offer immediate reinstatement to employ-eesAugustus Daniels and Albert Perry to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions at Cotton LumberCompany; and will offer to employee Robert Sayreto immediately transfer him from Blaine LumberCompany to his former job or, if that job nolonger exist, to substantially equivalent employmentatCotton Lumber Company; without prejudice totheir seniority and other rights and privileges, andmake them whole for any loss of earnings theymay have suffered by reason of the discriminationagainst them, with interest at 6 percent per annum.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES F. FOLEY, Trial Examiner: This case, Case9-CA-5296, was brought before the National LaborRelations Board (herein called the Board) under Section10(b) of the National Labor Relations Act, as amended(herein called the Act), 61 Stat 136, 76 Stat. 579, againstCotton Lumber Company, Arlington Lumber Companyand Blaine Lumber Company (jointly, herein calledRespondents, and severally, herein called RespondentCotton, Respondent Arlington, and Respondent Blaine,respectively) by a complaint issued September 29, 1969,and amended at the hearing on November 17 and 18,1969, and an answer filed October 6, 1969, and amendedat the hearing to meet the amendments made to thecomplaint at the hearing. The complaint, as amended,ispremised on a charge filed August 15, 1969, andan amended charged filed September 5, 1969, by Team-stersUnion, Local 413, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (herein called the Union).Itisalleged in the complaint, as amended, thatRespondents, as a joint employer, through RespondentCotton, in late May 1969, and on or about August4,5,8,22, and 29, and November 3, 1969, engagedin conduct violative of Section 8(a)(1) of the Act, consist-ing of interrogation, threats, granting wage increases,surveillance, and giving the impression of surveillancedesigned to defeat union activity and membership; thatRespondents, as a joint employer, through RespondentCotton, on August 7, 1969, discriminatorily transferred182 NLRB No. 43 COTTON LUMBER COMPANY287employee Augustus Daniels from Respondent Cottonto Respondent Arlington, and on August 6, 1969, discrim-inatorilytransferredemployeeRobertSayre fromRespondent Cotton to Respondent,Blaine, to discouragemembership in the Union in violation of Section 8(a)(3)and (1) of the Act;, and on August 11, 1969, Respondents,as a joint employer, through Respondent Cotton orRespondent Arlington, discriminatorily discharged Dan-iels, to discourage membership in the Union in violationof Section 8(a)(3) and (1) of the Act, and on August22, 1969, Respondents, as a joint employer, throughRespondent Cotton, discriminatorily discharged employ-ee Albert Perry to discourage membership in the Unionin violation of Section 8(a)(3) and (1) of the Act. Respond-ents, jointly and severally, deny engaging in any conductviolative of the ActA hearing on the amended complaint and amendedanswer was held before me on November 17 and 18,1969 The parties were afforded an opportunity to presentevidence,make oral argument, and file briefs. Briefswere filed by General Counsel and Respondent afterthe close of the hearing.1FINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondents Cotton, Arlington, and Blaine, Ohio cor-porations with separate places of business in Columbus,Ohio, are eachengaged inthe business of distributingand selling at wholesale and retail lumber and lumberrelated products. During the 12 months preceding Sep-tember 29, 1969, each of them purchased from sourcesoutside the State of Ohio, goods valued in excess of$50,000, and caused the shipment of these goods fromthe sources outside Ohio, to their respective placesof business in Columbus, Ohio, and during the sameperiod each of them sold product's with a 'value inexcess of $500,000Respondents jointly and severally are engaged in com-merce within the meaning of Section 2(6) and (7) - ofthe Act, and assumption of jurisdiction will effectuatethe purposes of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section 2(5) of the Act.FIIITHE UNFAIR LABOR PRACTICES 'A The Evidence of Joint EmployershipEach of the Respondents is located in a differentarea of the city of Columbus, Ohio. Each was foundedby William E. Blaine, Sr. (herein called EmersonBlaine).Blaine was founded in 1924, Cotton in 1952, and Arling-ton in 1959. All the stock in each company is ownedby Emerson Blaine and William E. Blaine, Jr., hisson (herein calledBillBlaine),with the possible excep-tionof a few qualifying shares. Emerson Blaine isthe president and treasurer of Respondent Blaine andRespondent Cotton Bill Blaine is president of Respond-ent Arlington and Emerson Blaine is treasurer.EmersonBlaine is a member of the board of directors of eachof the three Respondents.BillBlaine is a member ofthe board of directors of Arlington and Blaine.Emerson Blaine coordinates the operations of all threeRespondents,acting as general manager.Policy on wagespolicy are set by Emersonand Bill Blainefor all threeRespondents Pay scales for the employees of the threeRespondents are the same or parallel. So are the majoraspects of employee benefits. Employee classificationsare the same., Wage increases and increases in otheremployee benefits are given to the employees of eachRespondent at the same time. Harvey B. Rector, laborconsultant and counsel for Respondents in this proceed-ing, is consultant to Emerson and Bill Blaine with respectto the labor policy for all three Respondents. Majorpurchasing for each Respondent is handled by a separatecorporation identified as ABCWholesale.EmersonBlaine is president and treasurer,and Bill Blaine isvice president and secretary of this company. EmersonBlaine and Bill Blaine own all the stock in this company,with the possible exception of some qualifying sharesOffice goods and related items may be purchased sepa-ratelyEmerson Blaine sets the financial policy, borrowing,and expansion policy for all three Respondents in consul-tation with the other officers of each Respondent. Emer-son Blaine" has an office at Blaine, Cotton, and ABCWholesale.He does not have an office at Arlingtonwhere his son, Bill Blaine, is president.B. The Evidence of Union Activityat Respondent CottonOn August 2, 1969, employees Augustus Daniels,Frank Castle, and Albert Perry met with Dave Taylor,vice 'president of the Union, at the union hall aboutthe, representation of Cotton's employees by the Union.Daniels, Castle, and Perry were truckdrivers employedby Respondent Cotton. There were approximately 28truckdrivers, helpers, loaders, and laborers employedby Respondent Cotton. Taylor gave Daniels, Castle,and Perryunioncards. They were jointly applicationsformembership and authorizations to the Union toact as bargaining'representative. Daniels, Castle, andPerry signed cards on August 2, 1969. On Monday,August 4, and Tuesday, August 5, other truckdrivers,and helpers, loaders, and laborers signed cards. Allthe signed cards were in Daniels' possession Theyconsisted of 12 or 13 cards bearing signatures whichhe personally solicited, .and 8 or 9 others bearing signa-tureswhich other solicitors represented to him werethe signatures they had obtained from 8 or 9 otheremployees. The signed cards were given to Taylor byDaniels on Tuesday evening, August 5, at Daniels' home.On August 7, 1969, the Union, by Mit Duncan, itssecretary-treasurer, sent a letter to Respondent Cottonto the attention of Harold Lathouse, vice president,secretary, and general manager, of Respondent Cotton, 288DECISIONS OF NATIONALLABOR RELATIONS BOARDinwhich it represented that a majority of the truckdri-vers, yardmen, warehousemen,shippingand receivingclerks employed by Cotton had designated the Unionas their collective-bargainingrepresentative, and request-ed Cotton to recognize the Union as the collective-bargainingrepresentative of these employees. Cottonreceived the Union's letter on August 8, 1969. Thereisno evidence that Cotton replied to the Union's letter.Fred E.Blaine(herein called FredBlaine), the brotherof EmersonBlaine,and head foreman at RespondentCotton, testified that he was aware of the union activityin Cotton's yard during the week of August 4, 1969.On August 8, 1969, the Union filed with the Board'sRegional Office in Cincinnati, Ohio, a petition for certi-fication as bargaining representative of the employeesof Cotton named in its letter of August 7, 1969. OnOctober 27, 1969, the Regional Director of the Boardissueda Decision and Direction of Election in whichhe found appropriate as a unit for the purposes ofrepresentation by a collective-bargaining representativethe employees of Cotton for which the Union fileda petition on August 8, 1969, for certification as collec-tive-bargaining representative, and directed a Board con-ducted election in this unit to determine if a majorityof the employees in the unit wished to be representedby the Union. The election was pending when the hearingwas held in this proceeding on November 17, and 18,1969.C. The Evidence of Conduct Allegedly Violative ofSection 8(a) (1) of the ActAugustus Daniels was hired in June 1969, as a truckdri-ver for Respondent Cotton by FredBlaine,foremanfor Cotton.' He was interviewed by FredBlaine andRobert Johnson about 2 weeks before he was hired.When he was interviewed by FredBlaine,Daniels wasasked by Blaine how he felt about the Union, to whichDaniels replied he had worked union andnonunionand that he was interested in making more money.'It is undisputedthatFredE.Blaine and Robert Johnson, whoassists him as assistant foreman,are supervisors underthe Act FredBlaine hands out the bills for deliveries to the, truckdrivers and ingeneral supervises all the drivers, helpers, loaders,unloaders, and labor-ers.He spends the major part of his time in his office Dnvers andloaderswork considerable overtime.The workweekaverages 60 to65 hours a week,8 to 9 months of theyear.Overtime commencesat 5 p in , theend of the workdayBlaineworks 40 hours a weekHe leaves at 5 p in and does not work SaturdaysWhenhe leaves,Johnson takes over his dutiesHe performs Blaine's duties regularly20 to 25hours a weekJohnson'sregular duties consist of directsupervision over yard operations including loading, unloading, and ware-housing.Ray Dials, Sr,does the supervisory work in the yard thatJohnson does when the latter is in Blaine's office handling Blaine'sworkHis regularworkis that of a loader,and the performance ofother duties at the direction of Johnson.The evidenceshows, andIfind,thatDials, Sr,isengaged in Johnson'sworkabout one-thirdof the hours he is employed I find that he is a supervisor withinthemeaningof the ActM N. LandauStores,Inc, dl b/a ClarkStores,168NLRB 273 Theperformance of only one of the indiciaof a supervisor set out in the definition of a supervisor in Sec 2(11)of the Act vests theemployee performingitwiththe status of asupervisorOhioPowerCompany v N.L.R.B., 176 F.2d 385, 387(C A 6), cert denied 338 U S 899;James H. Matthews & Co. v.NLRB , 354 F 2d 432 (C A 8), cert denied 384 U S 1002Fred Blaine then said he did not want anyone whowould be strongly for a union if he could help it,and keep him out.2Employee Franklin Castle was hired by Fred Blaineas a truckdriver in May 1969. When he was interviewedby Fred Blaine he was asked by Blaine how he feltabout the Union.Blainealso said they wanted to keepout the Union if they could. Castle replied he workedunion andnonunion.'Fred Blaine hired Russell Cooke,a truckdriver employed by Cotton, in the latter partof February 1969. He was interviewed for the job byFredBlaine.During the interview Blaine asked himwhat his position was aboutunions in general.He alsosaid to Cooke that he did not see how a union wouldwork out in a lumber company.4Icredit Perry's testimony and Daniel's testimony,that on August 7, 1969, Daniels and Milt Williams,who loaded and unloaded trucks, were unloading andloading Daniels' truck. The first union meeting of Cot-ton's employees was to be held that evening. The cardsigning had begun on Monday, August 4, 1969. DriverPerry and loader Gillespie were loading Perry's truckand were discussing the Union while working. WhenDaniels and Williams walked by, Gillespie hollered toPerry, and Daniels and Perry stopped and lit cigarettes,and talked to them. Perry and Gillespie were havinga heated argument about the Union, but worked duringthe argument and did not hold up the work. Ray Dials,Sr., and Bill Thompson joined the conversation. Gillespieasked Daniels why he was interestedingetting theUnion in, and what benefitDanielswould get fromit.Daniels endeavored to answer his question. Gillespiesaid he would quit his employment with Cotton andleave it before he would joina union.Icredit thetestimony of Dials, Sr., and Gillespie that Perry said'This is Daniels testimony Fred Blaine denied he said he did notwant anyone who was for the Union He testified he may have askedhim if he was for or against a union, that he did not rememberJohnson testified that neither he nor Blaine mentioned the Union toDaniels. I credit Daniels after consideration of the conflicting testimonyin context and the demeanor of the witnessesI credit Perry's testimony that in the latter part of May 1958, whenhewas hired for a job as truckdriver by Fred Blaine, after beinginterviewed by Blaine and Johnson 2 weeks earlier, Blaine said hehad withheld hiring him so he could not vote in the election Johnsonwas not present when he was hired A Board-conducted election todetermine if Cotton's employees had selected a'majority representativewas held at Cotton on May 24, 1968 Blaine asked him at the timehe was hired if he was a unionman, and Perry replied he had paidunion dues when he worked for Asplandh Tree CompanyIdo not find Fred Blaine's conduct of May 1958 violative of theAct as it did not occur in the 6-month period preceding the filingand service of the charge See Sec 10(b) of the Act However, itisevidence against which conduct of Respondent Cotton occurringwithin the 6-month period under scrutiny can be evaluated SeeSheetMetalWorkersInternationalAssociation,AFL-CIO v N L R.B ,293F.2d 141, 147 (C A.D.C.), enfg. in part and setting aside in part 127NLRB 1629, cert. denied 368 U.S 8968This is Castle's testimony which I credit Fred Blaine denied hemade any reference to the Union when he hired him I have resolvedthe credibility conflict in favor of Castle's testimony after evaluationof the conflicting testimony in context and the demeanor of the witnesses"This is Cooke's testimony. Blaine denied he said anything to Cookeabout unions when he interviewed him I credit Cook's testimonyafter evaluation of the conflicting testimony in context, and the demeanorof the witnesses 289to each of them that if they did not join the Unionthey would not be working for Cotton.5Ialso credit,Perry's testimony that Gillespie said that as they did,the last time they would thin out those who startedany union activity like they thinned out crabgrass.Robert Sayre,who was transferred from RespondentCotton to Respondent Blaine on August 6, 1969,testifiedthat on August 4, 1969,after the organizational activityhad begun on that date,he overheard a conversationbetween Fred Blaine and a loader by the name ofBill Thompson.Johnson was also present.Sayre statedthatFred Blaine said to Thompson to let him knowanything he heard about the Union.According to Sayre,he was about 6 feet away from Blaine,Thompson,and Johnson on a path to the shed on the west sideof the yard for material to fill, a customer's order.Theywere standing at the cutoff saw located on thewest side of the yard.Fred Blaine admitted standingwith Thompson at the saw on this date,but deniedhe made any statement to him about the Union. Hetestified that the path was 20 to 25 feet from wherehe and the others were standing.Johnson recalled stand-ingwith Blaine in the yard many times talking overthings to be done,but did not recall being with Blaineand Thompson on August 4, at the cutoff saw. Hedid not recall anything said by Blaine to Thompsonabout the Union while they were standing in the yard.General Counsel did not call Thompson to give testimonyregarding this alleged incident.On the testimony of Sayre,Blaine,and Johnson,Ido not credit Sayre's testimony. There is a questionwhether Sayre was 6 feet awayfrom Blaine,Thompson,and Johnson or .20 to 25 feet from them, and a questionwhether he could actually overhear what was said. The,key witness was Thompson. The General Counsel did.not call him. On this evidence, the burden to call himdid not shift to Respondent Cotton.On Fridayevening,August 8, 1969, when ForemanFred Blaine handed out the paychecks, he talked tothe drivers and yard personnel. He told them theywere required to report to work- on Saturday unlessthey reported to Respondent Cotton by Friday eveningor early Saturday morning that they could not work.He stated to them at this time that if the Union camein the hours of work would have to be cut to 45hours a week. The average workweek ran '60 to 65hours a week.' All hours over 45 were overtime.Blainedid not disclose the basis for this statement, includingPerrywas referring to the successful organization of Cotton'semployees by the Union,and the execution of a collective-bargainingcontractwith a union security clause in it The evidence does notdisclosewhether Dials, Sr or Gillespie were aware of the basis forPerry'sstatement to themDials,Sr , was a supervisor under theAct, but there is no evidence that he had knowledge he was a supervisorwithin the meaningof the Act,or that supervisors could not be requiredto assume union membership or pay union dues or other assessmentsto retain their employment if a union had a collective-bargaining contract.withRespondent Cotton with a union security clauseThere is noevidence that Gillespie was a supervisor, or believed he was, or hadknowledge that supervisors could not be required to comply with aunion security clause in a collective-bargaining contract6Driver Castle and Millman Shamblin gave this testimony FredBlaine admitted he made the statement to the employees-the circumstances that would, require the.,reduction inhours, what party or parties would be-responsible forthe reduction, or whether the reduction would be dueto circumstances beyond the control of Respondent Cot-ton-On Friday, August 22, 1969, , Johnson asked driverCastle how he; felt about the Union, and also askedhim the number of employees who were present atthe unionmeetingon August 21, 1969. The employeesinterested in the Union attended union meetings onThursday at 7:30 p.m., beginningThursday,. August 7,1969. Castle told Johnson how he felt about the Union.Johnson in conversing with Castle after the latter hadtold him his position about the Union, said, "It wouldhurt us on our overtime if it got in." Johnsonwas helping ' him load a truck. The conversation tookplace around 2 p.m. to 3 p.m.7In the morning of a rainy day, on' or about August23, 1969,about five or six employees were standingin a shed out of the rain. Johnson said to them thatif the Union was in they would be sent home whenitwasraining.'The employees who happened to bein Respondent Cotton's yard during a rain were permittedto take shelter until the rain ceased. The exceptionswere when - trucks had to be loaded or unloaded orloads delivered. The employees taking shelter remainedon employer's time.During a workday in the followingweek some employees had lunch in the big shed recentlyended at 12 o'clock' noon. These employees were alittle late returning to work. They were talking aboutbaseball. Johnson came through the shed, and seeingthe employees said to them that, if' the Union came -in `therewould be no more coming back late from'lunch.' Johnson did, not disclose the basis for eitherone of the two statements."On or about Friday, August 15, 1969, Shamblin, amillman, employed 7 to 8 years by Cotton, receivedan increase of $6 per week in his weekly paycheck.When Sayre, a leadman in the mill at Respondent Cotton,was transferred, effective August 7, 1969, to RespondentBlaine,Shamblin was assigned to Sayre's job in Respond-ent Cotton'smill.Fred Blaine,sometime during theday of August 15,' said to Shamblin, "When you -seeyour check tonight, remember,. if the Union's in hereitmight not be like that." On the same day, EmersonBlaine,president of Respondent Cotton and president'This is Castle's testimony Castle testified that only he and Johnsonwere present Castle's testimony is unrebutted I have credited Castle'stestimony8Castle,Cooke,and Shamblin gave this testimony Johnson testifiedgenerally'that in conversations with employees where the Union wasmentioned, he might have said in a group of people ^'"'We probablywon't have a chance to do thisor something like that, if aunion comes in " He denied he went to anybody and said directlythat employees would not be able to do things like work overtimeor stand idle in a shed out of the rain on Respondent Cotton's timeAfter evaluation of Castle's, Cooke's, Shamblin's, and Johnson's testimo-ny in context, and the demeanor of Castle, Cooke, Shamblin, andJohnson, I have credited the testimony of Castle, Cooke, and Shamblin 290DECISIONSOF NATIONALLABOR RELATIONS BOARDof Respondent Blaine, with offices at both companies,asked Shamblin if he had seen his check.9Respondents Cotton, Blaine, and Arlington gave threegeneralwage increases in 1969. They were each anincrease of 5 percent. They were given on January3,May 2, and November 7. In the representation pro-ceedings involving Respondent Cotton, the RegionalDirector, on October 27, 1969, issued his decision, anddirected that an election be held at Respondent Cotton.The organizational activity at Respondent Cotton beganthe first part of August. In 1965, 1966, and 1967, theRespondents gave general wage increases. They weregiven on September 17, 1965; April 1, 1966; September2, 1966; and December 1, 1967. In 1968, RespondentsBlaine and Arlington gave a general wage increase onMay 3. Respondent Cotton withheld a general increasebecause of the organizational activity at Cotton by theUnion. The Union had filed a petition for certificationon April 17, a stipulation for a consent election wasentered into on May 2, 1968, and a Board-conductedelection was held on May 24, 1968. 19BillBlaine testified that wage increases were givenwhen the economic condition of the companies warrantedit,and that the decisions to grant them were madeabout 3 months before they were made effective. Hefurnished no financial details on which the increaseswere premised, other than to say that under the account-ing procedure Respondents use, each of them has atrialbalance at the end of each month, and from itknows the economic or financial condition of the compa-ny. They know definitely the profit situation from theyearend financial report. Arlington's report is receivedfrom the accountant in March. He agreed that increasesin lumber prices affected the economic conditions ofRespondents in 1968, but stated that these prices wentdown in 1969. He also testified that his father, EmersonBlaine,had started as an employee, and believed ingiving wage increases whenever the economic conditionsof Respondents warranted them.D.The Transfers and DischargesIRobert SayreIt is undisputed that on August 5, 1969, about 2to 2:30 p.m., Fred Blaine notified employee RobertSayre, employed as a leadman in the mill at RespondentCotton, to report the next day to Respondent Blainetowork in the mill. Sayre signed a union card onAugust 4, 1969.When Fred Blaine instructed Sayreto report to Respondent Blaine, he told him the transferwas temporary, and that he was to work in Respondent6This is Shamblin's testimony Respondent's counsel did not questionFred Blaineabout thisincidentwhen he testified as a witness forRespondent Emerson Blaine did not appear or testify at the hearingIhave creditedShamblin's testimony It is unrebuttedSeeN L R BvA.P W Produce Co ,316 F 2d 899, 903 (C A 2),and other authoritiescited therein10The evidenceofwage increases was furnished by Bill Blaine,on cross-examination as a witness for RespondentsThe dates of repre-sentation proceedings were stipulatedBlaine'smill for the remainder of the week becauseitwas behind and had to catch up. About 4 yearspreviously,Sayre,who began his employment forRespondent Cotton in April 1961 or 1962, had beentransferred temporarily for 2 days to Respondent Arling-ton to help with the building of trusses.Sayre reportedto Blaineon August 6, punched theclock, and worked.When he had worked an hour,one of the female employees in RespondentBlaine'soffice came to where he was working and asked himto signsome papers. He said he was there only for2 days, and she replied that she understood he wasto be there for good. Sayre then talked to EmersonBlaineabout the transfer. He asked Blaine why hewas transferred,and Blainereplied that RespondentBlaine,likeRespondent Cotton, was a two-man mill.One employee only was workingin the Blaine mill.Sayre then said that he did not wish to work at Respond-ent Blaineand wished to remain at Respondent Cottonsince the distance from his home toBlainewas longerthan the distance to Cotton and because he had workeda number of years at Cotton. Emerson Blaine replied,"Quit or work." Sayre went back to work in RespondentBlaine'smill and was still working there when he testifiedat the hearing on November 17, 1969. Sayre has receivedthe same hourly rate at Blaine that he received atCotton, but has worked less overtime. At Cotton heworked 60 to 65 hours a week. The regular hours atBlaine,45 hours, have been the same as the regularhours at Cotton.On August 7, 1969, Sayre punched out at 5 p.m.and went to Respondent Cotton. He arrived there about5:15 to 5:30 p.m. There was aunion meetingscheduledfor 7:30 p.m. When he arrived at Cotton, the employeeswere on a "break." It was for half an hour. He talkedto the employees who were to work overtime afterthe break. Assistant Yard Foreman Johnson asked himifhe wasgoing tothe unionmeetingand he said yes.When Sayre reported to work thenext morning,EmersonBlainesaid to him that he did not want him at Cottonanymore as he was over there pushing the Union. Sayrereplied that that was the reason he was transferredto Respondent Blaine from Respondent Cotton. EmersonBlaine remained silentand walked away. Shortly afterthe transfer, driver Cooke, who was employed atRespondent Cotton, made a pickup at Respondent Blainefor Cotton.When he returned to Cotton, Fred Blaineasked him the question, "Is Sayre still talking aboutthe Union over there 9"11" This is Sayre's testimony except for the question Fred Blaineasked driver Cooke That is Cooke's testimony Fred Blaine testifiedon direct examination as a witness for Respondent that at the timeof Sayre's transfer to RespondentBlaine,RespondentCotton had threemillmen and Blaine had one. Each is a two-man mill After the transfereach had two He testified that Sayre had many friends at Cottonandwas well likedHe testified that the week following the weekof the transfer someone told him that Sayre was at Cotton after 5p in three or four times, and he immediately went to Emerson Blaineand asked him why Sayre was down at Cotton He testified that hesaid to him he thought Sayre was hired atBlaine,and was workingthere, and told him to tell Sayre to stay out of Cotton because hedid not want him meddling in the work at Cotton after 5 p in Hetestified that Sayre came down to Cotton around 5 15 to 5.30, walked COTTON LUMBER COMPANY2912Augustus DanielsIt is undisputed that Daniels was notified on Thursday,August 7, 1969, about 5 to 5:30 p.m., by Fred Blainethat he was transferred to Respondent Arlington; FredBlaine instructed Daniels to report there the next morn-ing; Daniels reported to the yard foreman at RespondentArlington at 7:30 the next morning, August 8, and thenwas assigned to work in the building where trusseswere built;Daniels worked in this area at RespondentArlington on Friday, August 8, and Saturday, August9,until about noon; and about 8:30 a.m. on Monday,August 11, 1969, Daniels was notified by Foreman Preecethat he was discharged because he did not work onSaturday afternoon.I have foundsupra,that Daniels signed a union cardon August 2, 1969, and solicited and obtained signatureson 12 or 13 cards on August 4 and 5, 1969, and hadinhis possession on the evening of August 5, 20 or21 signed cards which he gave at that time to DaveTaylor, the vice president of the Union. The Unionin a letter dated August 7, 1969, to Respondent Cottondemanded recognition as bargaining representative ofa unit of Respondent Cotton's employees. On August8, 1969, about 5:15 p.m., Foreman Bob Johnson askedSayre if he was going to attend the meeting of theUnion scheduled for 7:30 p in. that evening.When FredBlaine informed Daniels on the afternoonof August 7, 1969, that he was to report to Arlingtonthe next morning to work there, Daniels asked himwhy he was transferring him 12 Blaine denied he hadanything to do with the transfer. Daniels said to Blainethrough theyard, and was talkingabout the Union Blaine testifiedon cross-examinationthat he didnot objectto the firsttime Sayrecame to Cottonafter his transfertoArlingtonwhen he was waitingfor ameeting of theUnion,and the men were on a coffeebreak,but objectedto the continuationof the first visit, that Sayre wasthere several evenings afterthe first visitand talked to the men afterthe coffeebreak while they were workingHe testified he did not knowwhat theywere talking aboutAs previouslyfound,Emerson Blaine did not testify or make anappearance at the hearingThere is aconflict betweenSayre's testimonythatEmerson Blaine talked to him onFriday,August 8,about hisvisit to Cotton, and FredBlaine's testimony that he did not talk toEmerson Blaineabout Sayre'svisiting Cotton until the week followingtheweek ofthe transfer,and until Sayre had made several visitsto Cotton There is alsoa conflict in Fred Blaine's testimony on directexamination giving the clear inference that he objected to Sayre'svisit to Cottonon August 8,and his testimony on cross-examinationthathe did not object to this visit I have found after evaluationof the conflicting testimony in context, and the demeanor of the witness-es, that Fred Blaine did objectto Sayre's Friday,August 8,visit,and his talking to the employees, because he felt he was talking tothe employees about the UnionIhave also creditedSayre's unrebuttedtestimony that Emerson Blaine saidto him on Friday,August 8, 1969,that he didnotwant himatCottonanymore as he was over therepushing theUnion I havealso credited Cooke's unrebutted testimonythat Fred Blaine asked him when he returnedto Cotton from a deliveryto Blaine if Sayrewas still talking aboutthe Union atArlington" These findingsdealing with the transfer and discharge of Danielsare premised for the most part on the testimony of Daniels I havecredited his testimonyafter evaluating it along with the testimonyofFredBlaine and Foreman Bob Johnson of RespondentCotton,and that ofBillBlaine,Foreman ArchieMarcum,and Foreman Larry(Red) Preece of RespondentArlington andthe demeanortestimonyof these witnessesThe basis forthe resolutionof the conflicts inthe testimony is statedinfrathat he was transferring him to Arlington and Sayreto Blaine because they were organizing for the Union.Fred Blaine heatedly denied he was.Daniels told himhe did not have transportation to Arlington,that hehad been riding with someone working at Cotton Blaineasked him to get some, as it was necessary that hego to Arlington. He told Daniels he would have toreport to Arlington the next morning if he wanted towork.Paul Bosart, the yard foreman at Arlington, to whomDaniels reported on Friday, August 8, told him to reporttoArlington's office.He reported there, was given aW-2 form to fill out, and was told to report to ForemanLarry (Red) Preece in the shed where trusses werebuilt.He was not there so Daniels reported to ForemanArchie Marcum. Marcum asked him what he had beendoing and he answered he had been a truckdriver. Mar-cum handed him an order calling for the cutting withan electricsaw of 49 2 by 4's at anangle.Danielshad had no experience operating an electric saw Hehad had experience as a forklift mechanic in additionto that of truckdriver Some employee showed himhow to operate the electric saw and he did the besthe could. As found, Daniels worked in this shed allday Friday. Daniels received no instructions about workon Saturday. Friday evening, about 5 p.m., he askedYard Foreman Bosart if he should report for workon Saturday. At Cotton, Daniels had worked a halfday on Saturday. When circumstances required it, heworked until I or 2 p.m. Bosart said he did not know.The employees in the shed or mill where he had beenworking told him they worked a half day on Saturday.Daniels looked for Marcum for information about Satur-day work but could not find him.Daniels clockedin atArlington at 7:30 a.m. on Satur-day morning. He went to the shed or mill where heworked on Friday. Marcum was not there Larry (Red)Preece was in charge.He assigned Daniels to loadinga truck with trash and driving it to a dump and unloadingit.Daniels did this work.Preece then assigned himto loading a truck. After he finished this job, Preeceassigned him to helping some other employees in buildingstairways.About noon he asked Preece how long hewas expected to work, and Preece answered that someemployees workeduntil5 p.m., and asked him if hewanted to work until 5 p.m. Daniels answered thathe did not bring any lunch and asked Preece if thecatering truck came on Saturday, and Preece answeredthat it did not come on Saturday. Daniels did not bringa lunch on Saturday at Cotton as he usually workedonly half day. On Saturday, at Cotton,the cateringtruckcameearly in themorningor about noon. Therewas a restaurant across the street from Cotton. Therewas no restaurant in the vicinity of Arlington.Danielsasked Preece if he could leave as he did not bringany lunch.Preece replied"allright,go ahead." Heclocked out at 11:30 a.m. and went home. Daniels sawsome other employees clocking out about the time hedid.Daniels clocked in at 7:30 a.m. on Monday, August11,1969.He went to the shed where he had been 292DECISIONSOF NATIONALLABOR RELATIONS BOARDworking.Archie Marcumassigned him to work connect-ed with the building of trusses.Marcum left the shedor mill.Daniels asked Preece where he could find some6 feet2 by 4's for,braces, and Preece said he wouldnot need them,that he was going to fire him for notworkingallday Saturday.Daniels replied that he hadto be kidding as he was the onewho hadtoldhimon Saturday at noon that he could go home. Preecethen. said that he was doingwhat he wastold, andifhe did not do it hewouldgetwhat Daniels wasgetting. He added that he did not want any hard feelings.Preece asked Daniels to report to Arlington'soffice.Daniels went to the office accompaniedby Preece. Dan-ielshad asked him to go with him. Daniels refusedto clockout, and Preece clockedout forhim. Preecesaid to the personnelin the officethat he was firingDaniels for not workingallday on Saturday.Danielsasked Preeceif he couldgive him in writing the reasonhe was being fired.At thistime, one of the threepersonstold Preecehe was wanted in the inner, office.Preece did not returnAfterwaiting a while,Danielsleft.He received nothing in writing.FredE. Blaine testified that Bill Blaine said to himthat heneeded a man at Arlington,and he said he'had aman who would fit the bill.He was a mechanicaswell as a truckdriver.He testified he knew Danielshad been a forklift mechanic.Thursdayevening hewould go to Arlington as Bill Blaine needed a man.Daniels saidhe had,no transportation as he was drivingwithsomeone who worked atCotton.Blaine askedhim to try. to get some as it was necessary that hego to Arlington.Daniels said he would not go andthatwas it.He told Daniels-he would have to tellBillBlaine he would not go and, Bill Blaine wouldhave to get another man. He called Bill-Blaine andtoldhim Daniels would not go,but Fridaymorninghe found that Danielsshowed upat Arlington. -Marcum testified,-asDaniels did,-that he workedin the truss department.He said that he and Preecewere foremen.He said he had a conversation withDaniels at noon on Saturday,August 22, the last dayhe worked.It is undisputed that the lastSaturdayDanielsworked wasAugust 9.Daniels asked Marcum if hecouldgo home, and he said to Daniels-he had to talkto Preece.On cross-examination,he testified that Danielssaid he wanted to leave topick up his check at CottonIt is undisputed that Daniels worked MondaythroughThursday at Cotton.Fred Blaine testified that he didnot know how Daniels picked up his check.Fred Blainedid notworkon Saturday.Marcum testified that Danielscarried a lunchbox on Saturday when he talked to himOn cross-examination he testified that the five or sixemployeeswho workedfor him on Saturday carriedtheir lunchboxes on that date,and that the cateringtruck did not come to Arlingtonon Saturday.Marcumtestifiedthat he only sawthe box Daniels carried. Hedid not knowif it had any contents.Preece testified on direct examinationhe talked toDaniels about noon,on Saturday.He said Daniels cameby him in thetruss departmentwhere he was Hewas carrying a lunchboxinhishand.He said thathe hadworked a half day andwas going home. Oncross-examination,Preece testified that he saw Danielscarryinga lunchbox when he saw him about 11:15 a.m.He asked him where he was going because he sawhim carrying the lunchbox.He testified he talked toDaniels on Friday,told himthey workedlong hoursin the evening and on Saturday,and showedhim whatto do.Itwas cleaning up and stacking lumber. Hedid not recall telling, him the cateringtruck did notcome on Saturday or that Danielsaskedhim. He didnot deny that Daniels was correct in statingthat thecatering truck did not- come to Arlingtonon Saturday.He gave no testimony that the lunchbox he said Danielswas carryingcontained a lunch or had contained, onethat SaturdayNeither henorMarcum testified thatDanielshad a lunchbox whenhe reportedforworkon Saturday.Daniels could' haveleft it overnight atArlington.Preece testified that all employeesworked on Satur-day,August9,except one or two who gave noticeon Friday or who wereill'on Saturday. He' testifiedthat generallytheyworked to 4 p.m.or 5 p.m. onSaturday,but quitat 3 to 3:30 p.m. if they had achance. But Preece also testified that an employee doesnot work on Saturday unless he is requestedon Fridayeveningtoworkon Saturday.BillBlaine testified inthe representation proceeding that the employees atArlington workeda half day onSaturday. He testifiedin this proceeding that his testimony in the representationproceeding was not correct. Preece also testified oncross that he discussed Daniels with Bill Blaine beforehe discharged him He said to Blaine that his departmentdid not accomplish what he expected because one ofthemen left at noon.He said to Blaine he was goingto fire him. Blaine.replied he was the foreman.Preecetestified he always checks with Bill Blaine before doinganythingof thisnature. Blaine had not talked to PreecebeforeDaniels showed upon Friday,but had calledhim on Wednesday to tell him he was bringing anotherman in.He expected him on Thursday Preece againstated he fired Daniels for not workinga half day onSaturday.He also testified that at noon on Saturdayhe ordered Daniels to stay and told him he neededhim. He also repeated his testimony that Daniels cleanedup around the saw and stacked the lumber.BillBlaine testified thatMarcum and Preece toldhim that Arlington was desperatefor help.Itneededa man. Bill Blaine called Fred BlaineThursday, August8,and asked him iftheyhad a man who could helpthemout.This is what they usuallydid.Fred Blainesaid it would be tough on Cotton to give them a man,but since they were hurting he would send the lastman employed. His name was Daniels. Fred Blainecalled back the sameday-,andsaid to him to strikehiscommitment he would send them Daniels as herefused to go to work at Arlington.He was makingother arrangementson Fridaymorning when he learnedthatDaniels had reportedtoArlington.Marcum andPreece told himon Mondaymorning that Daniels hadleft on his ownon Saturday.He agreedwith Preece'sposition thatDaniels shouldbe fired, and they fired COTTON LUMBER COMPANY -293him. He discussed with Preece and Marcum all factorsinvolved in the discharge including the possibility Danielswas not aware of what was expected of him on Saturday,and the fact Daniels was a new man at ArlingtonThey decided to fire him anyway. Blaine also testifiedthat from time to time he contacted a local employmentagency, Spot Labor, seeking persons he could hire asemployees. It was his recollection that when he wastold by Fred Blaine that Daniels would not report toArlington one of the men in Arlington's office calledSpot Labor.In evaluating the testimony of Respondents' witnessesI have been mindful that Emerson Blaine is the presidentof both Respondent Cotton and Respondent Blaine withan office at the location of each 'of these companies,and that Bill Blaine, his son, is the president of Respond-ent Arlington; that Emerson and Bill Blaine own thestock of all three companies, and Emerson Blaine coordi-nates the operations of the three , companies, actingin the nature of a general manager; and that EmersonBlaine and Bill Blaine formulate the labor policy forthe three Respondents. I have credited Sayre's testimonythatEmersonBlaineinformed Sayre after the latter'stransfer to Respondent Blaine, and his telling EmersonBlaine that he did not wish to be permanently assignedto Respondent Blaine, that he had to work at RespondentBlaine or quit. This attitude is consistent with Respond-entCotton's attitude reflected in Daniels' testimonythat he was told by Fred Blaine on August 7, 1969,that he had to report to Respondent Arlington on August8, 1969, if he wanted to work. I have credited Daniels'testimony. Daniels was not given the option by FredBlaineto stay at Cottonor transfertoArlingtonTheoption was to work at Arlington or not have a job.Consistent with the attitude of policymakers EmersonBlaine and Bill Blaine, the latter instructed Fred Blaineto transfer Daniels to ArlingtonHe may have giventhe pretextual reason to FredBlainethat he desperatelyneeded a man at Arlington and had to request onefrom Cotton. However, Preece's testimony disclosesthat at most only an unskilled laborer to clean up aroundthe electric saw and stack lumber was needed, notan experienced truckdriver and former forklift mechaniclike Daniels. The unskilled help needed could have beenobtained from Spot Labor, the employment agency fromwhich Respondent obtained personnel. One would haveto be childishly naive to believe the testimony of BillBlaine and Fred Blaine that Respondent Arlington resort-ed to placing Daniels in this work at Arlington forordinary economic reasonsItcould be that Fred Blaine had nothing to do withthe transfer other than to carry out the instructionsofEmerson Blaine and Bill Blaine.Daniels testifiedthatFred Blaine said to him that he had nothing todo with the transfer Fred Blaine and Johnson ran theirpart of Cotton's operation in an efficient manner andwould not transfer a skilled employee needed at Cottonto an unskilled job at Arlington unless there was aspecial compelling reason such as an order to do sofrom policymakers Emerson and Bill Blaine. Blaine,Preece, and Marcum may have conferred on the morningof August 11, 1969, prior to Preece's notice to Danielsthat he was discharged, as Preece and Bill Blaine tes-tified.But it was not to consider discharging Danielsfor not working Saturday afternoon It was to see thatthe true motive for the discharge was concealed. Thetestimony of Respondent's witnesseson itsface, withoutDaniels' testimony, discloses that Daniels could notbe expected to know on Friday evening from the informa-tion he received from Respondent's officials whetherhe was required to work on Saturday afternoon, especial-lywhen he had worked only a half day at Cottonand was a new employee at Arlington. It also disclosesthat absent a special compelling motive Daniels wouldnot have been discharged even if the circumstanceswere present that Respondents contend were present.Daniels could have had a lunchbox when he spoketoMarcum and Preece at noon on Saturday Thereisno testimony that they asked him if there was alunch in the lunchbox, or that there was a lunch inthe lunchbox Daniels did not deny that he was carryinga lunchbox or testify he had one. Respondent's Marcumtestified that the reason given by Daniels for leavingatnoon was that he wished to pick up his check atCotton for the prior Saturday and the 4 days of thatweek he worked at Cotton. Preece testified he refusedto work even though he ordered him to do so. Danielswould have been childishly naive to testify at the hearingthat he did not have a lunch with him on Saturdayifhe had carried a lunchbox with him at the timehe talked to Preece, and there was a lunch in thelunchbox Daniels' demeanor testimony does not disclosethat type of mentality. He may have left the lunchboxovernight on Friday evening if he carried one.Upon consideration of all the testimony, includingdemeanor testimony, in context, I find the credibilityof Respondents' witnesses with respect to this issueto be highly questionable and less than the credibilityofDaniels. I find from this evaluation that Daniels'testimony of what happened is a plausible statementof what occurred. I have, therefore, credited Daniels'testimony except to the insubstantial extent my findingsdiffer from it. The difference exists with respect tothe conversation he had with Fred Blaine on the eveningof August 7, 1969.The Regional Director on October 27, 1969, in hisdecision that accompanied his direction of a Board-conducted election at Cotton made the evidentiary findingthatArlington furnished free lunches on Saturday, inconnection, with his finding that a unit of employeesatCotton was an appropriate unit for representation.Respondents did not assert free lunches on Saturdayas a defense in their answer, at the hearing, or intheir briefs to Daniels' testimony that he was permittedto leave on Saturday because he did not bring hislunch.Marcum and Preece, Respondents' witnesses,testified that on Saturday Daniels had a lunchbox. Mar-cum testified that the five or six employees who workedunder him had lunchboxes Marcum also testified thatthe catering truck did not visit Arlington on Saturday.I have credited Daniels' testimony that Preece told Dan-iels that it did not come to Arlington on Saturday 294DECISIONSOF NATIONALLABOR RELATIONS BOARDThere would be no need for lunchboxes on Saturday,if free lunches were furnished.Furthermore,if therewere free lunches, the catering truck would visit Arling-ton on Saturday because it would bring the free lunches.There was no restaurant nearby as was the case atCotton.The Regional Director'sDecision and Direction ofElection was offered by General Counsel,and receivedas background evidence showing the Union'sorganiza-tional activity at the time of the conduct allegedly viola-tive of Section 8(a)(1) of the Act,and the alleged discrimi-natory transfers and discharges violative of Section8(a)(3) of theAct. The recorddoes not disclose, thebasis for the Regional Director'sfinding that Arlingtonfurnished free lunches on Saturday.In offering the evi-dence relating to Daniels'discharge,General Counsel,Respondent,and Charging Party made no referenceto the finding of the Regional Director with respectto free lunches on Saturday at Arlington.The evidencebefore me shows clearly that Arlington did not providefree lunches on Saturday,and I so find.The issueis clearly relitigable.SeeAmalgamated ClothingWorkersof America, AFL-CIO v. N.L.R.B.,365F.2d 898(C.A.D.C.),andHeightsFuneralHome,Inc.v.N.L.R.B.,385 F.2d 879(C.A. 5).3.Albert PerryIt is undisputed that when Perry came to Fred Blaine'soffice about 5 p.m. on Friday,August 22, 1969, toreceive his weekly paycheck,Fred Blaine told him thatitwas his last check.Foreman Johnson was present.Perry testified that he asked Fred Blaine for thereason for his discharge,and Blaine replied that hewas discharging him for pushing the Union Perry tes-tified that Johnson followed him to the gate of Cotton'spremises after notice of the discharge,and said hehated to see him go, that he was as good a man asthey had. Perry testified that he was outside the gateof Cotton'syard at 7:30 a.m. the next morning, whichwas Saturday,August 23, 1969,and as Johnsonapproached the yard he asked him if he was fired forpressing the Union,and Johnson nodded yes.Castle,as a witness for General Counsel,corroborated thislast colloquy between Perry and Johnson.It is unrebuttedby Respondents.Fred Blaine testified that when he gave Perry thedischarge notice on Friday evening,August 22, he saidto him,"Perry I have had all I can take and that'sit.Iwarned you twice."He denied he mentioned theUnion when he fired him.Johnson,who testified forRespondents,gave no testimony regarding this incident.I have found that Perry was one of the three employeeswho made the original contact on August 2, 1969, withDave Taylor,vice president of the Union.He, as wellas Daniels and Castle,received cards from Taylor Perrytestified that he talked to all employees about the Unionexcept three or four.He did not ask employees Gillespie,Briggs, or Dials, Sr., to sign a card.These three employ-ees testified for the Respondents. He talked to them,however,about the Union. As I have found, aboutAugust 7, 1969,Perry, Daniels, Bill Thompson,MiltonWilliams, Ray Dials, Sr., and Gillespie had a conversa-tion about the Union.In this conversation,Perry dis-closed clearly that he felt strongly about the Unionand the desirability of the employees being representedby the Union.Ihave found that Perry and Gillespiewere having a heated discussion about the Union beforethe larger conversation started.Ihave also found thatGillespie said he would leave employment at RespondentCotton rather than join the Union,and also said thatemployees starting union organizational activity wouldbe thinned out like crabgrass as was done during theorganizational activity in May 1968. This latter statementwas made in the presence of Ray Dials, Sr.Dials didnot disavow it as coming from Respondent Cotton.Perry testified that a couple of weeks after he signeda card on August 2, 1969,and after Sayre was trans-ferred, Fred Blaine,outside his office,said to him "Iheard you're talking about a union.You're a goodman," and he replied,"Fred you're talking hearsay."He testified that a few days later,in the morning,in the big shed the other side of the yard, Fred Blainewalked through and said to him, "Perry, it doesn'tdo a damn bit of good to talk to you about a union."Some other employees were close by. Dials, Sr., andGillespie were in the group of employees.Perry testified he knew of no rule by RespondentCotton that he could not talk about a union or passout union cards on company time. And he testifiedthat neither Fred Blaine nor Johnson criticized his work,and one of them said he was doing good work.Perry'sfinal testimony on direct examination was that he tele-phoned Fred Blaine about a week before the hearingand asked him for his job back,and he said that ifhe came back to work they would have to do thesame thing over again, that is, discharge him againfor pressing the Union.This testimony is unrebutted.Fred Blaine testified that he and Perry met outsidehis office as Perry testified,and that they talked aboutPerry's activity on behalf of the Union. He said hetold him he had complaints about him from his help,that"they were being pushed or pressed or talkedto about a union,"which they did not enjoy, thathe was not paying him to push anything except work,and while he had nothing against him personally, hewas aggravating his help and he did not want anymoreof it.He also testified,as Perry testified,that therewas a second time he spoke to Perry about his unionactivityAccording to Blaine,a half dozen or moreemployees came to him saying he was aggravating themand never shutting up. Blaine testified he said to Perrythat he had warned him once before,and if it happenedagain,"Thistime it was it."He said Perry deniedhe was soliciting employees about theUnion.Blainethen testified he called him in again and said, "Thiswas it,Icouldn'tput up with it; I couldn'tpay himfor standing around looking when he had work to doand trucks to roll." He did not hear him say a word.He finished his testimony about Perry's discharge withthewords, "When I fire a man I don'tsay anotherword to him,that's it." He denied he mentioned the COTTON LUMBER COMPANY295Union when hedischarged him. He also testified thatPerry's workand the work of the men he talked tosufferedby Perry's activity, althoughhe did not mentionthe effect on the workloadto Perry.In his testimony,Fred Blaine gave the names ofemployees who were irritatedby Perry'stalking abouttheUnion. They wereJohn Briggs,Gillespie,ZackFuller,Ray Dials,Sr., Johnson,Hobsen,and HenryBarsden.He said Briggs complained a number of timesover several weeks.Briggs said to him that he hadbetter get Perryoff his backJohn Briggs,a truckdriver for Respondent Cottonfor 12 years,testified thatPerry told him one day,in the middle of the morning, that he was too oldto find a job somewhere else, and he had better jointheUnion.He also said to him,"Hey, old man whenare you going to join theUnion."He testified he com-plained toFredBlaine three times, and said to him,"Have him get off mybackand let me alone."Briggsalso testifiedhe wasknownas "Old Man of the lumbercompany."Gillespiewho had been employed byRespondentCotton for14 years, andwho wasloading trucks inAugust 1969,testified thatPerry wason his back allthe time abouttheUnion.Gillespie referred to theargumenthe had with Perry about the Union aboutwhich I havemade findingssupra.Accordingto Gillespie,Perry pushed the Unioneverytime he came in contactwith him.He would ask when he was going to jointheUnionor if hewas going to join it.He told himthat whentheUnioncame in he was going to be outof a job.He complainedtoFredBlaine.He did sobecausePerry wasdoing this talking during workinghours,and it bothered himRay Dials, Sr.,employed10 years'byRespondentCotton,as a part-time supervisor when Johnson is actingforFredBlaine, and the remainder of the time asa loader and rank-and-file employee,testified that onone occasionPerrytold him that if he did not jointheUnionhe could notworkatRespondent CottonThis was the onlytime Perry talked to him about theUnion. It wasthe conversation participated in by anumber of employeeson August 7, 1969(supra).Hecomplained to Fred Blaine about this statementby Perry.He talked toPerry a gooddeal as he was his friend.He heard Perry saythings to other employees, "moreor less as a joke most of the time."He testified oncross-examination that in the conversationofAugust7, 1969,hemayhavesaid he would not work forRespondentCotton if the Unioncame in, but that hedid not recall saying it I have found that Gillespiemade this statement.Dials also testified on cross-exami-nation that the discussionatPerry'struck on August7, 1969, which Perryand Gillespie were loading, didnot prevent him from doinghis work.Zack Fuller,employed 8-1h years by Respondent Cot-ton, and employed as a truckloader in August 1969and at the time of the hearing,testified that Perryasked himto fill outa union card and to attend ameeting oftheUnion.He also said that the employeeswould haveto jointheUnion if they worked there.He repeatedwhat Perrysaid to Fred Blainewhen Perryfirst asked him to sign a card.Perrymade the samerequest to him a few additional times.Perrywouldmake the request when he was loading his truck.Fullertestified his work was never disruptedby Perry's talkabout theUnion.He andPerryhad talked about otherthings when he loadedPerry's truck priorto the unionactivity.Afterevaluation of all the evidence regardingPerry'sdischarge in context, and the demeanor testimony ofthe witnesses giving testimony, I credit Perry's testimo-ny. I also credit Fred Blaine's testimony of what hesaid toPerry abouthisorganizing activity and thathe warned him to stop it. I also credit his testimonythat employees Briggs, Gillespie,Dials, Sr.,Hobsen,Barsden, and Fuller reportedto him that Perry talkedto them aboutthe Union.Ido not credit his testimonythat Johnson reported to him thatPerry solicited himabout theUnion.Johnson'stestimony is silent thathe did.Ido not credit Blaine's testimony,however, thatGillespie, Dials, Sr.,Hobsen,and Fuller reportedPerry'sactivitybecause he irritated them, or as Gillespie testifiedbecause he interfered with the work in theyard.ForemanDialstestifiedthat Perrydid not interferewith his orother employees'production,that his contactswith himwerefriendly, andthe contacts he overheard Perrymaking with other employees about the Union weremade in a joking manner.Zack Fuller,a loader, testifiedthat Perry'stalking to him about the Union did notinterferewith production.Theytalkedwhen he wasloadingPerry's truck.Prior tothe Union's organizationalactivity theytalked about other things.Gillespie"s demeanor on the witness stand disclosedhim to have a strong animus against the Union. I findthat it affected substantially his credibility as a witness.This same animus isreflected bythe heated mannerhe displayedon August7, 1969,in the conversationhe had with Perryand in the one he thenhad witha number of other employees about theUnion whenhe boasted that the employees who started unionactivitywould becleaned out like crabgrass. I find that Gillespiewas not a crediblewitness when he testified,and giveno probative weightto histestimony.Briggs, a middle-agedemployee with 12 years'tenure,was irritated by Perry'sjoking suggestion to him thathe join theUnionas he could not geta job anywhereelse.He wasreferredto in RespondentCotton's yardas theOld Man by allthe employees. He could nothavebeen irritatedby thisidentificationof him byPerry. Perry wasconsidered to be a goodtruckdriverby Fred Blaine and Johnson.Moreover,RespondentCotton was abusy operation.This means he was outon deliverya considerable amount of time each dayfrom the time the organizationalactivitybegan on August2 to August 22, 1969,when he was discharged.Briggs,a vetern truckdriver was also out of the yard makingdeliveries a considerable amount of time each day.Absent evidencegiving specific instances and their dates,a reasonable inferenceis that Perry'srequest to jointheUnion, coupled withthe statement that he could 296DECISIONSOF NATIONALLABOR RELATIONS BOARDnot work 'there unless he joined the Union, was madeby Perry to Briggs at most three times. Perry solicitedallthe other employees except three in the limitedtime he was in the yard so he did not have the timeto be on Briggs' back enough to cause him to complainto Fred Blaine. Moreover, Briggs' crusty demeanor onthe witness stand and his long tenure as a truckdriverdisclose he did not have the extra sensitivity to Perry'sremarks that, in the circumstances of this incident,would have caused him to complain about them toFred Blaine.rHobsen and Barsden did not testify. While they mayhave reported to Fred Blaine that Perry contacted themabout the Union, I do not creditBlaine's testimonythat they complained to him because Perry irritatedthem or because he interfered with their production,The nature of the testimony given by the witnesseswho testified regarding complaints they made to FredBlaine indicates otherwise. I find that if Hobsen andBarsden had been called by Respondents as witnessestheir testimony would have disclosed that Perry didnot interfere with their production or irritate them sub-stantially and that his conduct standing alone did notcause them to report to Fred Blaine. There was anotherreason.'Ihave not credited Sayre's' testimony regarding aconversation he testified he overheard on August 4,1969, between Fred Blaine and loader Bill Thompson,in the : presence of Foreman Johnson, and in whichBlaine, said to Thompson to let him know anythinghe heard about the Union, because the evidence didnot disclose clearly whether Sayre was within hearingdistance, and counsel for the General Counsel did notcallThompson to testify. Blaine denied he made therequest of Thompson, and Johnson did not recall theconversation. However, the testimony of so-called com-plaints to Fred Blaine by Fred Blaine, Briggs, Dials,Sr., and Fuller, Johnson's failure to mention the com-plaints Blaine said he made to him when he testified,the failure of Barsden and Hobsen to testify, and thedemeanor of the witnesses who testified show that theinformation given to Fred Blaine about Perry was inresponse to a request by Fred Blaine to these employeesto report to him anything they heard about the Unionand would not have been given otherwise. Gillespieis the exception. I have found that he is not a crediblewitness.Analysis and Findings and Conclusions of Law and FactOn the foregoing evidentiary findings and credibilityresolutions, I make the findings and conclusions of factand law which are contained in the following paragraphs.Respondents Cotton, Blaine, and Arlington constitutea joint employer. While each has a separate corporateidentity, they are in fact one employer with respectto ownership, operation, authority, and the formulationand carrying out of all policy matters including laborpolicyControl of the joint employer is vested in andexercised by EmmettBlaine and Bill Blaine, his son.13When Fred Blaine interviewed or hired Cooke, Castle,and Daniels in February, May, and June, 1969, respec-tively, he interrogated them regarding their feelings aboutunionismand their prior experiences with unions, inviolation of Section 8(a)(1) of the Act. 14When FredBlainesaid to employees that if the Unioncame in their weekly hours of work would be cut from60 to 65 hours to 45 hours, as he was distributingpaychecks in theeveningof Friday, August 8, 1969,he threatened employees in violation of Section8(a)(1)of the Act. When Foreman Johnson said to driver Castlein a conversation he had with him on August 22, 1969,which he initiated, that employees would be hurt onovertime if the Union succeeded in representing theemployees; when on or about August 23, 1969, he saidto employees, as they were standing in a shed outof the rain on Respondent Cotton's time, that if theUnion came in they would be sent home during a rain,and when in the following week when employees werereturninglate from lunch he said to them there wouldbe nomore returninglate from lunch if the Unioncame in, Johnson threatened employees in violationof Section 8(a)(1) of the Act. Fred Blaine's and Johnson'ssuggestionsof economic harm due to unionization hadthe natural tendency to imply retaliation for supportingthe Union since they were not based on demonstrablyprobable consequences beyond Respondents' control '''Johnson in his August 22, 1969, conversation withCastle, violated Section 8(a)(1) of the Act when heasked him how he felt about the Union, and how manyemployees attended the meeting of the Union held theprior evening. This conduct was both interrogation andthe ' giving of an impression of surveillance 11 I findinfrathatSayre's transfer effective August 6, 1969,from Respondent Cotton to Respondent Blaine was andisdiscriminatory and violative of Section 8(a)(3) and(1) of the Act. Employee Shamblin's promotion to lead-man, in Sayre's place at Cotton with an increase inwages reflected in his August 15, 1969, paycheck isan illegal benefit and promise of benefit and violativeof Section 8(a)(1) of the Act., So are Fred Blaine'sstatement to Shamblin of August 15 that when he sawhis check that night he should remember that if theUnion came in it might be different, and EmersonBlaine's pointed question of August 15 to Shamblinif he had seen his paycheck."11Senco, Inc,177NLRB No 102,MarineWelding and RepairWorks,Inc.174NLRB No 102,Transportation Promotions, Inc,173 NLRB No 114, andDecker Disposal, Inc, 171 NLRB No 12414Northrup Carolina, Inc, 167 NLRB 64915NLRB vGissel Packing Co ,395U S 575, 618,N L R BvDowellDivision, DonChemical Co.420 F 2d 480 (C A 5)16Blue Flash Evpress. Inc .109 NLRB 591. Struksnes ConstructionCo , Inc165NLRB 1062. StJohn'sAssoc taresInc , 166 NLRB287, enfd 392 F 2d 182 (C A 2), andMobile PaintManufacturingCompany of Delaware, Inc, 168 NLRB 78317SeePhillips Industries, Inc .172NLRB No232,Great ScottSuper Market,156 NLRB 592, 601 COTTON LUMBER COMPANYRespondents'thirdwage increase to Cotton,Arling-ton, and Blaine on November 7, 1969,was a benefitto chill the union organizational activity, and violativeof Section 8(a)(1) of the Act.Itwas the third generalincrease in the year 1969. Respondents at the mostgave no more than two increases in prior years. Thisone followed the October 27, 1969,Decision andDirection of Election of the Regional Director. Thereisno substantial evidence,economic or otherwise, tosupport this unusual and extraordinary third generalincrease.BillBlaine's conclusionary testimony of thereason for the increase is not persuasive when apprisedagainst other Conduct which I have found violative ofSection-8(a)(1), and the transfers and discharges whichIfindinfraare violative of 'Section 8(a)(3) and (1) ofthe Act.'AThe statementsmade byGillespie in the conversationof August 7, 1969,in which he,Dials, Sr., Perry,Daniels,MiltWilliams, and Bill Thompson participated are notviolative of Section 8(a)(1) of the Act.Gillespie,a loader,and Perry, a truckdriver,were loadingPerry's truck.They wereengaged in a heated conversation about theUnion. Perry, anorganizer for theUnion,and Gillespie,militantly antiunion,expressed their opinions about thevalue of union representation.Either one could havestarted the conversation.Gillespie hollered to Danielsand Milt Williams to join the conversation and, afterthey joined,asked Daniels how he felt about the Union.Perrytold them.Dials, Sr.,and Bill Thompson joinedthe conversationshortly afterwards:In the course ofthe conversationPerry told Dials, Sr.,and Gillespietheywould haveto join theUnion if itrepresentedthe employeesThe petition for certification filed bythe Unionon August 8, 1969,asked for a unit includingworkingforeman.Gillespie told the group he wouldquit hisjob at Cottonrather than join theUnion. Healso said that those startingthe Unionwould be thinnedout like crabgrassas wasdone at the time of the organiza-tionalactivityin 1968.The evidence 'does not disclose that Gillespie hassupervisorystatus.Respondent is not responsible forhis statementsDials, Sr., spends most of his workingtime loading trucks as a rank-and-file employee andassociateswith theother rank-and-file employees. Thereisno evidence that at the time of the conversationhe was working in 'Johnson'sjob of foreman. I donot find from the evidence any endorsementby Dials,Sr., of what Gillespie said Theparticipants in the conver-sationweretruckdriversand loaders,and expressedtheir convictions strongly andaffirmativelyasmen oftheir type do.Dials, Sr.,a friendof Perry,disclosedinhis testimonythat heenjoyed the expressions ofopinionby Perry.He did not believe Perry's statementsto other employeeswhich he overheardto be coercive.Dials, Sr ,informed Fred Blaine thatPerry said thathe would haveto jointheUnion if the Union camein,but, asIhavefoundsupra,this report,like theothers ofthe same nature, was in response to an instruc-tion tohim andothers byBlaineto report to him" Exchange Parts Company,131NLRB 806, affd 375 U S 405297anything he-heard about the Union.The conversationwas, a casual'conversation.,Dials',Sr.,and Gillespiedid not participate in it as agents of Respondent.Gillespieobviously had a low boiling point.Ihave found himherein to be a, man of questionable credibility in viewof his militant antiunionism.Ihave not credited histestimony that Perry engaged in organizational activitythat hampered production and harassed employees.'Simi-larly, I do not draw the inference that in the conversationof August7,1969,he spoke for Respondents,especiallyin view of the more temperate attitude of Dials, Sr.,who on occasion,acts as a supervisor for Respondents. 19Sayre's transfer from Cotton to Blaine,effective' Wed-nesday,'August 6, 1969;Daniels' tranfer from Cottonto Arlington,effective Friday, August 8,1969; the dis-charge of Daniels, effective Monday,August 11, 1968;and the discharge of Perry, effective August 22, 1969,were made by Respondents to chill the Union's organiza-tionalactivity,dissipate its strength,and prevent itfrom obtaining a majority of votes in the forthcomingelection.20IThe evidence shows that FredBlaine,Emerson Blaine,and Bill Blaine were aware of theUnion's organizationalactivity atleast from the beginning of the card signingon August 4,1969.Daniels and Perry were the leadersof the organizationalactivityJohnson,Ray Dials, Sr ,and Gillespiewho workedin the yard with the rank-and-file employees kept Fred Blaine posted about theunionactivity,,and Fred Blaine,in turn,kept postedhis brother,Emerson Blaine,the president and treasurerof Cottonand Blaine,the treasurerof Arlington, thegeneral manager of all the enterprises,and the ownerwith Bill Blaine,his son,of all the stock in all theenterprises.Sayresigned a union cardon August 4,1969, and attended the meetings of theUnion heldeach Thursdaybeginningwith Thursday,but evidencedoes not disclose his engaging in thetype of activityon behalfof theUnion-engaged in by Daniels andPerry.However, evidence discloses that the Blaineswere of theopinion thatSayre wassubstantially involvedin the unionactivity.Irefer to Johnson's inquiry toSayre onAugust7, 1969,when he appearedatCottonabout5:15 p.m. afterworking at Blaine during theworkday,whether he was on his way to the unionmeeting to be held that evening;Emerson Blaine'swarn-ing toSayre on August8, 1969,to stay away fromCottonas hewas overthere pushing the Union, andFredBlaine's question,after Sayre's transfer to Blaine," SeeN LR B v Power EquipmentCompany313 F 2d 438 (C A6)2"Respondents contend that if they are a joint employer they areentitled to a finding that the employees of all of them as a unit constitutethe appropriate unit for the purposes of the representation proceedinginCase 9-RC-8255,and not just a unit of Cotton'semployeesTheRegional Director,in his Decision and Direction of Election of October27, 1969, found a unit of Cotton'semployees to be appropriate Thisis the unit requested by the petitioner In his decision,theRegionalDirector sets out his reasons and supporting authorities for his holdingUnder Sec 102 67(f) of the Board'sRules and Regulations, this holdingof the Regional Director is not relitigable in an unfair labor practiceproceedingThe courtshave upheld the BoardPittsburghPlateGlassCompany v N L R B,313 U S 146, 158,N L R B v WestKentuckiCoalCompany, 152 F 2d 198, 200 (C A 6) 298DECISIONS OF NATIONALLABOR RELATIONS BOARDto driver Cooke on his return to Cotton from a pickupatBlaine,whether Sayre was still talking about theUnion over there.The timing of the transfers and discharges, in relationto the union activity, the demand for recognition, thepetition for certification as representative, and the antiun-ion conduct of Respondents violative of Section 8(a)(l)of the Act, placed the burden on Respondents of present-ing substantial evidence explaining the transfers anddischarges.21I do not find persuasive the explanation in the defenseof Sayre's transfer to Blaine that Blaine was a two-man mill like Cotton, and Blaine had only one Thaninstead of two while Cotton had three, when analyzedwith the other evidence. As stated, there is presentthe general union animus, and animus against employeesactively engaging in the union activity. Shamblin, whowas promoted to Sayre's job or leadman, was pointedlyreferred to the increase in wages in his paycheck byEmerson Blaine,and was warned,by Fred Blaine thatthings might not be as rosy as the promotion and increaseinwages if the Union came in. There is also presentthe factor that Fred Blaine told Sayre on August 5,that the transfer would be only for the remainder oftheweek, and he could finish the work he had todo at Cotton when he returned the following Monday,and when Sayre reported to work at Blaine on August6,he was informed the transfer was permanent, andafter he talked to Emerson Blaine and told him hepreferred to work at Cotton because he would havea transportation problem getting to Blaine, and he hadlong tenure of employment at Cotton, Emerson Blainetold him bluntly to work or quit. As I have previouslyfound, Respondents were of the opinion that Sayrewas substantially involved in the union activity.Respondents' defense to the transfer from RespondentCotton to Respondent Arlington, in the heat of theorganizational activity at Respondent Cotton, of Daniels,a leader in the organizational activity, is that RespondentArlington was in dire need of an employee at Arlingtonand had to rely on Cotton to furnish him. Respondents'witness Preece, the foreman in charge of Daniels, atArlington, testified that Daniels, a truckdriver at Cottonand a former forklift mechanic, was assigned to cleaningup around the electric saw and stacking lumber in thetrussmaking department when he was transferred toArlington.He received the same wages he receivedas a truckdriver at Cotton. Emerson Blaine and BillBlaine,the owners of all the Respondents, and FredBlaine and Johnson at Cotton run an efficient economicoperation. They would not, in ordinary circumstances,have transferred Daniels, whose truckdriving skills wereurgently needed at Cotton, to the unskilled job of clean-ing around the electric saw and stacking lumber atArlington. Bill Blaine's testimony discloses that Arling-ton had access to personnel through Spot Labor, an" N L R B v Great Dane Trailers, Inc, 388 U S 26, 34,N.L.R.BvFleets ood Trailers Co, 389 U S 375, DuncanFoundry and MachineWorks, Inc ,176NLRB No 31, and AtlantaNewspapers. Inc .172NLRB No 152employment agency in Columbus, Ohio. There is notestimony that a worker could not have been obtainedfrom Spot Labor to do the work to which ForemanPreece at Arlington testified Daniels was given.Respondents defend Daniels' discharge in the earlymorning of Monday, August 11, 1969, only 2 workdaysafter the transfer, on the ground that he quit workatnoon on Saturday, August 9, 1969, when he wasordered to work in the afternoon. I have credited Daniels'testimony that although he attempted to find out Fridayevening, August 8, if he had to work longer than ahalf day on Saturday, he was not able to obtain Thisinformation I have also credited his 'testimony thathe worked only a half day at Cotton, and assumed,in the absence of information to the contrary, thatthe workday ended at noon on Saturday at Arlington,and did not bring a lunch with him. I have also creditedDaniels' testimony that he asked Preece if he couldleave at noon on Saturday because he did not bringa lunch and Preece told him to go ahead. Daniels sawsome employees checking out for the day at noon.Ihave not credited Preece's testimony that at noonon Saturday he ordered Daniels to work on Saturday,and he refused.Ifind from the testimony of Preece, the foremanatArlington,in regardtowork on Saturday that itis not clear whether employees do not work on Saturdayunlessthey are notified on Friday evening they aretowork on Saturday, or whether they are expectedtowork unless notified otherwise. I also find fromRespondents' evidence that it is not clear how longthe employees work on Saturday. Bill Blaine in therepresentation proceeding testified that the employeesworked a half day on Saturday at Arlington, but testifiedin this proceeding he was in error in giving this testimonyPreece testified that on Friday he said to Daniels thatsome employees worked long hours on Saturday. I donot credit this testimony. I have found that he didnot tellDaniels anything about working on Saturday.But assuminghe did for the purpose of argument, sucha statement did not inform Daniels if he had to worklonger than a half day on Saturday. It is undisputedthat thecateringtruck did not come to Arlington onSaturday This alone indicates that only a few personsworked on Saturday, and they worked only a shortday. Then thereisBillBlaine's testimony that Danielsmay not have known when he left Arlington on Fridaythat he had to work in the afternoon of Saturday.Ihave found that Daniels did not have a lunch withhim on Saturday even though he may have had a lunch-box with him on Saturday when he checked out.The testimony of Respondents' witnesses, particularlythe testimonyof Bill Blaineand Preece, that Danielswas discharged because he left Arlington at noon onSaturday, August 9, after refusing to work Saturdayafternoon although ordered to do so, is clearly pretextual,especially when viewed with the credited testimony ofDaniels, the background evidence of the union activity,the evidence of the unionanimus ofRespondents, andthe timing of the transfer and the discharge in relationto the union activity COTTON IUMBER COMPANY2991Respondents' defense of its discharge of Perry onAugust 22, 1969, is that he continuously harassed employees at Cotton about the Union, a number of themcomplained to Fred Blaine about Perry's conduct, andRespondents finally had to discharge him after warninghim twice to leave the employees alone I have foundthatPerry, a truckdriver and an efficient employee,was one of the employee leaders of the organizationalactivity, and talked about the Union to nearly all ofthe employees at Respondent Cotton The RegionalDirector's Decision and Direction of Election of October27, 1969, was still pending when Perry was dischargedIhave found that Respondents granted a general wageincrease on November 7, 1969, to chill unionism anddissipate its supportRespondents efforts to defeat theunion activity at Cotton were still in effect on August22 and thereafter even though the card solicitation,demand for recognition, and the filing of the petitionfor certification had taken place in the week endingAugust 9, 1969Ihave found that Respondents' evidence does notsupport its defense that Perry in organizing for theUnion harassed employees and interfered with theirproduction Respondent Cotton did not have a no-solici-tationrule 22Ihave found that certain employees atCotton reported to Fred Blaine after Perry approachedthem about the Union I also found, however, thatthese reports were made not because of any harassmentor interference with their production, but because FredBlaine instructed them to report to them anything theyheard or saw about the Union Respondents used thereports made to Fred Blaine pursuant to his instructionsto support Respondents' pretextual explanation thatPerry was discharged because he hampered or harassedemployees and interfered with their production ThereisPerry's unrebutted testimony corroborated by thetestimony of Castle that on the morning after Perry'sdischarge Foreman Johnson nodded yes to Perry's ques-tion if he was fired for pressing the Union Respondents'explanation of Perry's discharge is not supported bysubstantial evidenceThe preponderance of the evidence on the recordas a whole shows that Respondents discriminatorilytransferred Daniels and discharged him, and discrimina-torily discharged Perry, because of their union activity,and to chill the Union's organizational activity and dissipate its strength It also shows that they transferredSayre, in their belief that he was substantially engagedin union activity, because of union activity, and alsoto chill the Union's organizational activity and dissipateits strength The object of this conduct was to discouragemembership in the Union This conduct violates Section8(a)(3) and (1) of the Act 2312SeeN LR B v UnitedSteelWorkers of America CIO357 U S357 In theabsence of a rule the question is whether the organizationalactivity interfered with production or disciplineN L R B V PosterEquipment Compan)313 F 2d 438 (C A 6) enfg as modified 135NLRB 945 andremanding for resubmission of order29N L R B v Great Dane Trailers Inc388 U S 26 34N L R BvFleetitood Trailer CoInc389 U S 375K'imp Togs Inc148NLRB 196N L R B v Tru Line Metal Products Compam324 F 2d614 616 (C A 6) enfg 138 NLRB 964 cert denied 377 U S 906On the finding that FredBlaine stwo warnings toPerry, prior to his discharge, to cease communicatingwith employees was to provide a pretextual basis forhis discharge, and to chill his union activity, I findand conclude that these warnings, in themselves, arean independent violation of Section 8(a)(1) of the ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents set forth in sectionIII, above,have a close,intimate,and substantial relationto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes, burdening andobstructing commerce and the free flow of commerceV THE REMEDYRespondentshavebeen found to have engaged inconduct violative of Section 8(a)(1) and (3) of the ActIshall recommend that they be ordered to cease anddesist from engaging in such conduct, and to take theaffirmative action specified It is designed to effectuatethe policies of the Act The extent of Respondents'illegal conduct calls for a broad orderN L R B vEntwistle Mfg Co, 120 F 2d 532 (C A 4)Upon the basis of the foregoing findings of fact andthe entire record in the case, I make the followingCONCLUSIONS OF LAWIRespondents jointly are an employer, and severallyeach is an employer within the meaning of Section2(2) of the Act, and jointly and severallyare engagedin commerce within the meaning of Section 2(6) and(7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3Respondents,in violation of Section 8(a)(1) of theAct, have interrogated and threatened employees, andhave given them the impression of surveillance,to interferewith their rights under Section7 of the Act tobecome members of the Union, engage in union activityand other concerted activity, and select the Union ascollective bargaining representative4Respondents,in violation of Section 8(a)(1) of theAct, have granted wage increases to employees, andhave promised them other benefits to interfere withrights under Section 7 of the Act to become membersof the Union,engage in unionactivity, and select theUnion as collective-bargaining representative5Respondents, in violation of Section 8(a)(3) and(1)of the Act, discriminatorily transferred employeeAugustus Daniels from Respondent Cotton to RespondentArlington, and then discharged him because heengaged in union activity and to chill and dissipateNLRB v D Armigene Inc353 F 2d 406 409-411 (C A 2) enfg148 NLRB2N L R B v WTVJ INC268 F 2d 346 347-348 (C A5)enfg 120 NLRB 1180 andAmes Reads Mn Concrete Inc170NLRB No 174 enfd 411 F 2d 1159 (C A 8) t300DECISIONS OF NATIONALLABOR RELATIONS BOARDthe organizational efforts of the union at RespondentCotton, and thereby discourage membership in theUnion.6Respondents, in violation of Section, 8(a)(3) and(1)of the Act, discriminatorily discharged employeeAlbert Perry because he engaged in union activity, andto chill and dissipate the organizational efforts of theUnion, and thereby discourage membership in the Union.7.Respondents, in violation of Section 8(a)(3) and(1) of the Act, transferred employee Robert Sayre fromRespondent ,Cotton to Respondent Blaine because ofhis union activity, or their belief he engaged in substantialunion activity, and to chill and dissipate the organization-al efforts of the Union, and thereby discourage member-ship in the Union.8.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe ActRECOMMENDED ORDERUpon the basis of the foregoing facts and conclusionsof law, and upon the entire record in the case, I recom-mend that the Board enter an order requiring Respond-ents, their officers, agents, successors, and assigns, to:1.Cease and desist from:(a) Interrogating and threatening employees, givingthem the impression of surveillance, giving them wageincreases, and promising and giving them other benefits,in regard to their rights to engage in union activity,to assist Teamsters Union, Local 413, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any, otherlabor organization, -or to select or authorize it to actas their collective-bargaining representative.,(b)Discouragingmembership in Teamsters Union,,Local 413, affiliated with the International Brotherhoodof Teamsters; Chauffeurs, Warehousemen and Helpersof America, or any other labor organization, by transfer-ring or discharging employees because they engagedin union activity or other concerted activity, or otherwisetenure of their employment or any term or conditiqnof employment, because they engage in union activityor other concerted activity.,(c) In any other manner interfering with, restraining,or coercing-employees in the exercise of their rightsto self-organization, to form labor organizations, to joinor assist the Union or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in concerted activitiesfor the purpose of collective bargaining, or other mutualaid or protection, or to refrain from any and all suchactivities, except to the extent that such right maybe affected by an agreement requiring membership ina labor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which I findwill effectuate the purposes of the Act:(a)Offer immediate reinstatement to employeesAugustus Daniels and Albert Perry to their former orsubstantially equivalent employment at Respondent Cot-ton without prejudice to their seniority and other rightsand privileges, and make them whole, for any loss ofearnings they may have suffered by reason of the discrim-ination against them with interest at 6 ,percent per annum,as provided in F. W.WoolworthCompany, 90 NLRB289, andIsis Plumbing,& Heating Company,138 NLRB716.(b)Offer immediate reinstatement to employee RobertSayre to his former or substantially equivalent employ-ment at Respondent Cotton either by transfer fromemployment at Respondent Blaine or otherwise, withoutprejudice to his seniority and other rights and privileges,and make him whole for any loss of earnings he mayhave suffered by reason of the discrimination againsthim, with interest at 6 percent per annum, as providedinF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States oftheir rights to full reinstatement upon application inaccordance with the Selective Service Act and the Uni-versalMilitary and Service Act, as amended, after dis-charge from the Armed Forces.(d)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all otherrecords relevant and material to Respondents' compli-ance with the provisions of this Order.(e)Post in conspicuous places at their plants in Colum-bus, Ohio, including all places where notices to employ-ees are customarily posted, copies of the attached noticemarked "Appendix."24 Copies of said notice on formsprovided by the Regional Director for Region 9, afterbeing duly signed by an authorized representative ofRespondents, shall be posted by them, immediately uponreceipt thereof, and maintained by them for 60 consecu-tive days thereafter. Reasonable steps shall be takenby Respondents to insure that said notices are not altered,defaced, or covered by any other material(f)Notify the Regional Director for Region 9, inwriting, within 20 days from the receipt by the Respond-ents of this Decision, what steps the Respondents havetaken to comply therewith.'-'24In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Section 102 48 of the said Rules andRegulations, be adopted by the Board and become its findings, conclu-sions, and order, and all objections thereto shall be deemed waivedfor all purposes In the event that the Board's Order is enforcedby a judgment of a United States Court of Appeals, the words inthe notice reading "Posted by Order of the National Labor RelationsBoard" shall be changed to read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "2S In the event this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondents have taken to comply herewith " COTTON LUMBER COMPANYIT IS FURTHER RECOMMENDED that unless on or before20 days from the date of the receipt of this Trial Examener's Decision and Recommended Order the Respondentsnotify the Regional Director in writing that they willcomplywith the foregoing Recommendations, theNational Labor Relations Board issue an order requiringthe Respondents to take the action aforesaidAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate or threaten employees,or give them the impression of surveillance, orgive them wage increases or promise or give themother benefits,to interfere with,coerce,or restrainthem in regard to their rights to engage in unionactivity,to assist Teamsters Union,Local 413,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,or any labor organization,or to selector authorize it to act as their collective bargainingrepresentativeWE WILL NOT discourage membership in theabove Union,or any other labor organization, bydischarging or transferring employees because theyengage in union activity or other concerted activity,or otherwise discriminate against them in regardto the hire and tenure of their employment, orany term or condition of employment,becausethey engage in union activity or other concertedactivityWE WILL NOT in any other manner interferewith,restrain,or coerce employees in the exerciseof their rights to self organization, to form labororganizations,to join or assist the Union, or anyother labor organization,tobargain collectivelythrough representatives of their own choosing, orto engage in any other concerted activities forthe purpose of collective bargaining,or other mutualaid or protectionWE WILL offer immediate reinstatement toemployees Augustus Daniels and Albert Perry totheir former or substantially equivalent employment301atCotton Lumber Company,andwilloffer toemployee Robert Sayre to immediately transfer himfrom Blaine Lumber Company to his former orsubstantiallyequivalentemployment at CottonLumber Company,or to otherwise immediatelyplace him in such employment,without prejudiceto their seniority and other rights and privileges,and make them whole for any loss of earings theymay have suffered by reason of the discriminationagainst them,with interest at 6 percent per annumAll our employees are free to become,or refrainfrom becoming,members of Teamsters Union,Local 413, affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen andHelpers of America, or any other labor organizationDatedByCOTTON LUMBERCOMPANY,ARLINGTONLUMBER COMPANY, ANDBLAINE LUMBERCOMPANY(Employer)(Representative)(Title)NoteWe will notify Augustus Daniels and AlbertPerry if presently serving in the Armed Forces of theUnited States of their rights to full reinstatement totheir former or substantially equivalent employment atCotton Lumber Company, and Robert Sayre if presentlyserving in the Armed Forces of the United States ofhis right to be fully transferred or otherwise placedinhis former or substantially equivalent employmentatCottonLumber Company,upon application inaccordance with the Selective Service Act and UniversalMilitary Training and Service Act, as amended afterdischarge from the Armed ForcesThis is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not bd altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice,Room 2407 Federal Office Building,550MainStreet,Cincinnati, Ohio 45202,Telephone 513-684-3686